WOODROUGH, Circuit Judge.
I concur fully in the affirmance and the reasons given. It also seems to me that to disturb the judgment on the ground on which the appeal is taken would violate 28 U.S.C.A. § 777, and Rule 61, R. C. R, 28 U.S.C.A. following section 723c. The plaintiff here sued for damages for tort committed in Iowa, determinable by the law of Iowa, and the judgment was rendered upon application of that law to the evidence adduced. The defect in the pleading on which she seeks a new trial did not affect her substantial right and the judgment was given as “the right of the cause and matter in law” appears. The right law was applied and justice done. The statute and rule are salutary safeguards against legalistic predilection (if we had it) to grant a new trial merely to have the case retried in exactly the same way as it was before but on amended pleading.